Citation Nr: 0511086	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran special monthly pension based 
on the need for aid and attendance.  His Notice of 
Disagreement was received in November 2002, and he was sent a 
May 2003 Statement of the Case.  He then filed a June 2003 VA 
Form 9, perfecting his appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has concentric contraction of his bilateral 
visual fields to 5 degrees or less.  


CONCLUSION OF LAW

The criteria for the award of special monthly pension based 
on the need for aid and attendance have been met.  
38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. 
§§ 3.351, 4.76, 4.76a (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks special monthly pension based on his 
claimed need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2004).  He has already been awarded 
entitlement to nonservice-connected pension.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a) 
(West 2002).  § 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(b)-(d) (2004).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2004).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2004).  

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

For the reasons to be discussed below, the veteran has 
established that he qualifies for special monthly pension due 
to the need for regular aid and attendance.  

The veteran underwent VA visual acuity examination in April 
2004.  His corrected vision was 20/400 near and far in the 
right eye, and 20/200 near and far in the left eye.  On the 
Goldman perimeter test of visual field acuity, he had no 
perception of the test light in the right eye and 
approximately 5º of visual field in the left eye.  In a 
December 2004 opinion statement, a VA physician suggested the 
visual field examination results should not be considered 
because the veteran was unable to perceive the test light.  
However, no basis exists in VA regulations to ignore the 
results of such an examination because the veteran's visual 
perception is so impaired as to prevent him from taking the 
test.  Instead, the Board accepts the April 2004 Goldman test 
results as evidence of little (less than 5º) to no visual 
field perception in the right eye.  The Board also notes that 
according to the April 2004 VA examination report, the 
veteran was diagnosed as "legally blind [ . . . ] secondary 
to end stage glaucoma" with "severe optic neuropathy and 
loss of peripheral vision."  According to the concurrent 
April 2004 VA general medical examination report, he also 
used a long cane for the blind in order to aid his movement.  

Overall, the Board finds the evidence establishes concentric 
contraction of the visual field to 5 degrees or less, thus 
qualifying the veteran for special monthly pension based on 
the need for aid and attendance.  38 C.F.R. § 3.351(a)(1), 
(c)(1) (2004).  In granting the veteran's claim, the Board 
has afforded the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is granted.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


